Citation Nr: 1446365	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for VA death benefit purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to July 1963.  He died in November 2009.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the benefit sought on appeal. 

The Regional Office (RO) in St. Louis, Missouri, has jurisdiction of the claims file.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married from June 1963 to January 1982, when they were legally divorced. 

2.  The Veteran died in November 2009. 

3.  At the time of the Veteran's death, the appellant was not legally married to the Veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 103(c) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.102, 3.206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the appellant's claim, the law as mandated by statute, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, the decision with respect to this issue rests on the interpretation of the law, and the duty to notify is inapplicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, any deficiencies of notice or assistance are rendered moot with respect to this issue.

Legal Analysis

The record reveals that the Veteran died in November 2009.  The appellant claims entitlement to recognition as his surviving spouse for the purpose of receiving VA death benefits.  She states that she is entitled to the benefits because she was married to the Veteran for 20 years and had three children by him.  She also contends that the Veteran's behavior during their marriage was poor.  See October 2010 correspondence from the appellant.  She does not contend that she was married to the Veteran at the time of his death.

The relevant law provides that DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  See 38 C.F.R. § 3.5 (2013).  However, the Board must determine whether the appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of receiving these VA benefits. 

Generally, to be entitled to VA benefits as a "surviving spouse" of a Veteran, a claimant must have been the Veteran's spouse at the time of the Veteran's death; have lived continuously with the Veteran from the date of their marriage to the date of the Veteran's death; and not have remarried or, since the Veteran's death, been living with someone and holding herself out openly to the public as the spouse of another person.  38 U.S.C.A. § 101(3).

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

Pertaining to the requirements of 38 C.F.R. § 3.53, regulations provide that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken. 

The validity of a divorce decree regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected.  38 C.F.R. § 3.206.

In this case, the relevant evidence includes a June 1964 VA Form 21-526 (Veteran's Application for Compensation or Pension) in which the Veteran reported that he married the appellant in June 1963.  On a March 2010 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse Or Child (Including Death Compensation if Applicable)), the appellant indicated that she and the Veteran were married from June 1963 to January 1982.  She indicated the marriage ended in divorce. 

The record also contains a copy of a divorce decree revealing that the appellant and the Veteran were divorced in January 1982.  There is no indication that the divorce decree was set aside or voided. 

A review of the record clearly shows, and the Appellant does not dispute, that she and the Veteran were not married at the time of his death in November 2009, and thus she does not meet all of the requirements of 38 C.F.R. § 3.50.  The evidence confirms that her marriage to the Veteran ended in divorce in 1982, more than 25 years before his death.  The validity of the divorce is not in question and is deemed valid.  38 C.F.R. § 3.206. 

Therefore, the appellant does not meet the requirements of 38 U.S.C.A. § 101 (3) and her claim must be denied. 

The legal criteria governing status as a surviving spouse are clear and specific, and the Board is bound by them.  In this case, they do not provide a basis upon which a favorable decision can be rendered.  The law in this case is dispositive.  Therefore, the appellant's claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


